DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendment submitted, Claim 1 requires a method of drilling which includes an evaluation of the gas/liquid ratio in the wellbore by calculating a change in flow rate over a time period and a “wellbore storage coefficient” based on the change in flow rate.  While prior art is known to teach similar analysis (see Leuchtenberg, 2011/0067923 which teaches the use of a wellbore storage volume and wellbore storage coefficient), the teaching of the variables and their application to determining gas/liquid fraction is fundamentally different from what is presented in the instant claims.  Examiner notes that it would not have been obvious to modify the teachings of such references as there is an insufficient nexus between the variables used and the determination of the fluid composition such that the use of the claimed variables would require an improper degree of hindsight reasoning.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Likewise, in view of the terminal disclaimer approved 11/05/2020, the prior double patenting rejection is rendered moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676